Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 3/3/2022 is acknowledged.  
On a procedural note it is first noted that Primary Examiner Taina Matos who issued the first office action moved to a different position at the USPTO, in view of which the application was re-assigned to the instant Examiner.

Claim Objections
In view of Applicant’s claim amendments these objections are hereby withdrawn.

Claim Rejections - 35 USC § 112(b)
Claim Rejections - 35 USC § 112(d)
In view of Applicant’s claim amendments these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  The gist of Applicant’s arguments is that Gallo recites as active agent firmocidin in combination with other active agents.  In response, however, Applicant is reminded that its claims recite the transitional phrase “comprising”, which is open-

Double patenting
Applicant has requested that the rejections be held in abeyance until the indication of allowable subject matter.

For the foregoing reasons, the rejections are still deemed to be proper, and are maintained.  In view of Applicant’s claim amendments, modified rejections have been made below.

New claims
Newly submitted claims 15-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  The restriction/ election requirement asked requested the election of a single species of an antibiotic.  Applicant elected beta lactams, which arguably are not a single species, rather a genus, but they were nonetheless elected, and continue to be recited in the claims.  Applicant also previously erroneously recited dexamethasone as an antibiotic together with the beta-lactams (see, e.g., amended claim 9), as well as continually does so in withdrawn claim 14.  Even though Applicant corrected itself, in that dexamethasone is not an 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. (US2013/0331384 A1).1
Gallo et al. teaches compounds disclosed herein may also be combined or used in combination with other agents useful in the treatment, prevention, or amelioration of one or more symptoms of various syndromes, disorders, and/or diseases. Or, by way of example only, the therapeutic effectiveness of one of the compounds described herein may be enhanced by administration of an adjuvant (i.e., by itself the adjuvant may only have minimal therapeutic benefit, but in combination with another therapeutic agent, the overall therapeutic benefit to the patient is enhanced) [0257]. Such other agents, adjuvants, or drugs, may be administered, by a route and in an amount commonly used therefor, simultaneously or sequentially with a compound as disclosed herein. The pharmaceutical compositions disclosed herein include those that also contain one or more other active ingredients or therapeutic agents (e.g., an inhibitor of TNF, an antibiotic, and the like), in addition to a compound disclosed herein. Suitable antibiotics include aminoglycosides (e.g., gentamicin), beta-lactams (e.g., penicillins and cephalosporins) [0258]. A compound disclosed herein can be combined with one or Neisseria meningitides [0068 and claims 45-46].  The agent(s) can be administered intravenously, intraperitoneally, intramuscularly, subcutaneously, intracavity, by inhalation, or transdermally [0203 and 0240]. The disclosure provides a method for inhibiting a bacterial, viral, parasitic and/or fungal-associated disorder by contacting or administering a therapeutically effective amount of a compound disclosed herein, derivative or analog thereof either alone or in combination with other antimicrobial agents to a subject who has, or is at risk of having, such a disorder [0263].
	Gallo et al. does not explicitly teach an embodiment of a method of treating and/or preventing meningitis caused by Neisseria meningitidis comprising the step of administering a therapeutically effective amount of thioridazine [claims 1 and 12], vascular damages prevented [claim 5] and circulatory collapse prevented [claim 6]. 
	A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating and/or preventing meningitis caused by Neisseria meningitides by administration of therapeutically effective amount of thioridazine and third generation  B-lactam antibiotics because Gallo et al. taught a method for the treatment, prevention, or amelioration of one or more symptoms of an infection by a foreign agent wherein the foreign agent including  Neisseria meningitides by administration of therapeutically effective amount of compound of formula I in combination with one or more antibiotics such as thioridazine and ceftizoxime. Motivation to use the methods for treating and prevention of Gallo et al. et al taught a method of treating/preventing bacterial infection that include  Neisseria meningitides by administration of a combination therapy of thioridazine and ceftizoxime. In addition, Gallo et al. establishes the thioridazine and ceftizoxime biological activity is useful in the treatment and prevention of Neisseria meningitides.
	In regards to the limitations wherein vascular damages prevented and circulatory collapse prevented as recited in claims 5-6. Gallo et al. taught a method for the treatment, prevention, or amelioration of one or more symptoms of an infection by a foreign agent wherein the foreign agent including Neisseria meningitides by administration of therapeutically effective amount of compound of formula I in combination with one or more antibiotics such as thioridazine and ceftizoxime. In addition, Gallo et al. establishes the thioridazine and ceftizoxime biological activity is useful in the treatment and prevention of Neisseria meningitides. Thus, the skilled artisan would have understood that since vascular damages and circulatory collapsed are associated with Neisseria meningitides infection and Gallo et al. taught that both thioridazine are useful in the treatment and prevention of Neisseria meningitides it would have been able to prevent the circulatory collapse and vascular damages symptoms associated with Neisseria meningitides. These limitations are considered mechanism of action that are obvious to occur in the body of the patient with the claimed bacterial infections when administered thioridazine. 
	Claims 5 and 6, as amended, recite that the vascular damages are associated with meningitis infection.  It is noted that Gallo et al. specifically teaches treating meningitis in a subject afflicted with a bacterial infection, to specifically include one S. pneumoniae and Neisseria meningitidis ([0265]), in view of which it will be apparent to the skilled artisan that treating the disease also treats its symptoms.  Moreover, Gallo et al. specifically teaches the treating with one or more of thioridazine, and the beta-lactam antibiotics penicillin and the cyclosporins cefazolin and cephalexin. ([0258], [0007]).
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Gallo et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21, 23-28, 31 and 33-36 of copending Application No. 16/347,208 (reference application). 


Co-pending ‘208 does not explicitly teach vascular damages prevented [claim 5] and circulatory collapse prevented [claim 6]. 
A person of ordinary skill in the before the effective filing date of the invention would have found it prima facie obvious to prevent vascular damage and circulatory collapse from having Neisseria meningitidis infection because co-pending ‘208 taught a method for treating and/or preventing meningitis caused by Neisseria meningitidis by administration of thioridazine in combination with a third generation B-lactam. The skilled artisan would have understood that since vascular damages and circulatory collapsed are associated with Neisseria meningitides infection and co-pending ‘208 taught that both thioridazine are useful in the treatment and prevention of Neisseria meningitides it would have been able to prevent the circulatory collapse and vascular 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of co-pending ‘208 and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The previous Examiner erroneously noted Gallo as US2003/0331384 A1 in the subject line of the rejection, instead of the correct US2013/0331384 A1.  However, she did make the correct notation of US2013/0331384 A1 on PTO-892, in view of which it is apparent that the above was an inadvertent typographical error, and that the correct reference number was appropriately made of record in the non-final office action.